Citation Nr: 1403483	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  05-21 960	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to March 1973.  He passed away in August 2004, and the appellant is his surviving spouse.  This matter comes before the Board of Veteran's Appeals (Board) pursuant to the appellant's April 2013 Motion for Reconsideration of the Board's April 15, 2010 decision, which denied entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. §§ 20.1000, 20.1001 (2013).

In September 2013, the Board granted the appellant's Motion for Reconsideration, thereby vacating the Board's April 15, 2010 decision as a matter of law.  38 U.S.C.A. § 7103 (West 2002).  The current decision, issued by a panel of Veterans Law Judges, will constitute the final Board decision on the appellant's appeal. 38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2012); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991).


FINDINGS OF FACT

1.  The Veteran died in August 2004, at the age of 74.  The Veteran's certificate of death listed the immediate cause of death as metastatic bronchogenic carcinoma.  The certificate of death also listed metastatic adenocarcinoma of the prostate and coronary heart disease as other significant conditions contributing to his death.

2.  The Veteran had service in the Republic of Vietnam.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a Veteran will be considered service connected when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Since the Board's prior decision, the appellant submitted a February 2013 statement from the Department of the Air Force indicating that a review of the Veteran's military records confirmed that he had boots on the ground in the Republic of Vietnam in June 1971.  Accordingly, the Veteran had service in the Republic of Vietnam and therefore, he is presumed to have been exposed an herbicide agent in service.  38 C.F.R. § 3.313.  Presumptive service connection, based on herbicide exposure, may only be granted for a specific list of disabilities, which include respiratory cancers, ischemic heart disease, including coronary artery disease, and prostate cancer.  38 C.F.R. § 3.309(e).  

At the time of the Veteran's death, service connection had been established for residuals of a fracture to the posterior lip of the right ascetabulum, evaluated as 10 percent disabling; laceration scar to the forehead and bilateral hearing loss, noncompensably evaluated.  The combined disability rating for these disorders was 10 percent.

The Veteran's certificate of death listed the immediate cause of death as metastatic bronchogenic carcinoma.  The certificate of death also listed metastatic adenocarcinoma of the prostate and coronary heart disease as other significant conditions contributing to his death.  This document sufficiently confirms that the Veteran developed lung cancer, prostate cancer, and coronary artery disease that were at least 10 percent disabling.  Service connection for lung cancer, prostate cancer and coronary heart disease was not established during the Veteran's lifetime; nevertheless, lung cancer, prostate cancer, and coronary heart/artery disease are of service origin because of the Veteran's presumptive inservice herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The probative evidence of record does not provide a basis for the rebuttal of service incurrence or aggravation of these conditions.  38 C.F.R. § 3.307(d).  

Accordingly, service connection for the Veteran's cause of death is warranted.  

ORDER

Service connection for the cause of the Veteran's death is granted. 




____________________________                         ___________________________
     RONALD W. SCHOLZ		                MARK D. HINDIN
        Veterans Law Judge,			     Veterans Law Judge,
     Board of Veterans' Appeals			Board of Veterans' Appeals



___________________________
JOY A. MCDONALD
Veterans Law Judge, 
Board of Veterans' Appeals




Department of Veterans Affairs


